Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 6/6/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-27 are pending.  This Action is FINAL, as necessitated by amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/22 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21, 23 25 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al., US 2020/0395614 A1.
Liu teaches a slurry electrode casting method wherein active materials (silicon and/or graphite) and conductive carbon were mixed and milled in an agate mortar for 15 min before adding a 4% CMC solution (additive solution including CMC polymer additive with liquid carrier) and milling.  After that (subsequently), the mixture was further added binder emulsions and deionized water and was milled (shear force). The final slurry was casted onto a copper foil (current collector) using a doctor blade with 150 m thickness. The laminates (laminating on a current collector) were dried at room temperature, compressed (pressing) to around 40 m thick using a rolling mill (roller press), and further dried at 60°C. under 10-2 Torr vacuum [0089]. 
See [0062-0066] and [0082] that teach the anode composition contains less than 5 wt% of CMC solution and greater than 95% by weight total solid contents.  C45 is a conductive carbon black and contained at 1-20 wt%.  The polymer emulsion contains a conductive polymer (binder and a conductive material). See also [0012], [0015] and [0081].  

    PNG
    media_image1.png
    229
    318
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    315
    media_image2.png
    Greyscale

All the starting chemical materials for synthesis of the conductive polymer can be purchased.  PVDF KF1100 binder (thermoplastic) can be supplied [0071]. [0062] teaches 2 wt% of CMC is added to the mixture.  Thus the claims are anticipated.  Examiner notes the claims recite “a conductive material” and “a conductive paste”.  The term “conductive” encompasses electrically conductive or ionically conductive.
Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive. 
Applicant argues Liu fails to disclose “pressing the mixture into a free-standing film” as [0089] describes the final state of the mixture is a “slurry”, which is casted onto a copper foil before being dried.  However, at least claims 1 and 8 are not commensurate in scope with the argument provided by Applicant.  At least claims 1 and 8 recite an additive “solution” including “a liquid carrier”.  Thus, at least claims 1 and 8 are not directed toward a “dry” process as asserted by Applicant.  The film of Liu was dried and pressed [0089], therefore the final state of the film is not a “slurry”.
Applicant argues Liu does not teach “wherein the powdery mixture has total solid contents greater than 95% by weight”, as recited by claim 19.  Liu teaches a mixture comprising 4 wt% water and the remaining mixture is a solid.  Note the claims recite “comprising” language and do not exclude additional method steps.  Note the multiple steps recited by at least [0065] of Liu.
Allowable Subject Matter
Claims 22, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/           Primary Examiner, Art Unit 1727